Citation Nr: 0520294	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  The veteran died in December 1999.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The appellant participated in a RO hearing in March 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

REMAND

The appellant contends that the veteran incurred malaria and 
respiratory disorders in service, and that these disorders 
contributed to cause his death.  The death certificate shows 
that the veteran died at the Harry S. Truman VA Medical 
Center, but he records of the veteran's treatment at that 
facility are not in the claims folder.  In addition, 
information in the claims folder indicates that the veteran's 
service medical records were mailed to VA, but they have not 
been located.  Finally, billing records from the Hannibal 
Regional Hospital, Hannibal, MO, indicated that the veteran 
was treated at that facility, but the treatment records are 
not in the claims folder.  For these reasons, further 
development is necessary to obtain additional medical 
records.

The claim is remanded for the following actions:

1.  Obtain the veteran's complete VA medical 
records.

2.  Attempt to obtain the complete records of 
the veteran's treatment at the Hannibal 
Regional Hospital, Hannibal, MO 63401.  If 
the records of such treatment cannot be 
obtained, a statement as to why they cannot 
be obtained must be included in the claims 
folder.

3.  Make an additional attempt to locate the 
veteran's service service medical records.  
If the records cannot be obtained, a 
statement as to why they cannot be obtained 
must be included in the claims folder.

4.  After the above actions are complested, 
re-adjudicate the claim, taking into account 
the entire record, including all evidence 
added to the record as a result of paragraphs 
1 through 3, above. If the claim is not 
resolved to the satisfaction of the 
appellant, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 
 
 
 

